Exhibit 10.46

LOGO [g21276img001.jpg]

AMENDMENT #1 TO

MASTER SERVICES AGREEMENT

BETWEEN

TRX, INC.

AND

EXPEDIA, INC.

This Amendment #1 (“Amendment”) is entered into this 30th day of March 2007
(“Amendment Effective Date”) between TRX, inc. (“TRX”) and Expedia, Inc.,
(“Expedia”). TRX and Expedia have previously entered into the Master Services
Agreement dated January 1, 2007 (the “MSA”), which is incorporated herein by
reference. The parties desire to amend and revise the MSA solely as set forth in
this Amendment. The terms defined within the MSA and its Exhibits shall also
apply to this Amendment.

Whereas, the parties have agreed to revise the payment terms under which Expedia
pays TRX under the MSA;

For and in consideration of the promises and representations set forth herein
and other good and valuable consideration, the parties agree as follows:

 

1. Section 7.2 of the MSA shall be deleted in its entirety and replaced as
follows:

“7.2 Prepayment of Forecasted Fee. Beginning April 1, 2007, Expedia shall prepay
TRX Service Fees for each calendar quarter (“Quarter”) based on a good faith
forecast of transactions for such Quarter (the “Forecasted Fee”) by electronic
funds transfer in the agreed to currency for each point of sale. Such payment
will be made before the last business day of March, June, September, and
December, as applicable, except for the prepayment covering April-May-June 2007
which will be made no later than April 15, 2007. For avoidance of doubt, the
prepayment of the Forecasted Fee will be made as per Expedia’s forecast and will
not be subject to dispute.”

 

2. Section 7.3 of the MSA shall be deleted in its entirety and replaced as
follows:

“7.3 Invoicing. Notwithstanding the foregoing, however, on or before the
fifteenth (15th) day after the close of each Quarter, TRX shall invoice Expedia
the actual Service Fees (and any applicable Expedia Costs or Customer
Charge-Backs), adjusted for any incentives, credits or penalties provided herein
for such Quarter. The invoice shall include a statement setting forth the total
number of transactions handled during that period by TRX in connection with the
Services and the applicable Service Fees and any applicable Expedia Costs or
Customer Charge-Backs for which Expedia is responsible. The statement shall
include information sufficient to discern how the Service Fees were calculated
and shall be in a format to be provided by Expedia. Unless otherwise requested
by Expedia, TRX will provide one consolidated invoice broken out by Point of
Sale in each Quarter and one invoice for each Expedia Affiliate receiving
Services hereunder.”

 

3. Section 7.8 of the MSA shall be deleted in its entirety and replaced as
follows:

“7.8 Rolling     *     Forecast. Expedia agrees to prepare and submit to TRX on
a monthly basis a rolling     *     forecast. This forecast shall be a good
faith estimate of the reasonably anticipated activities and volumes of Services
required by Expedia during such period of time. Such forecast is due     *    
days prior to the end of the first month in the forecast. This forecast will be
the basis of the prepayment amount set forth in Section 7.2 and may trigger
Service Level adjustments as provided in Exhibit B or an applicable Statement of
Work if actual volumes exceed forecasted volumes for the applicable forecast
period.”

* Confidential Treatment Requested.

 

1



--------------------------------------------------------------------------------

LOGO [g21276img001.jpg]

Except as expressly set forth in this Amendment, the terms and conditions of the
MSA shall continue in full force and effect. The MSA and this Amendment reflect
the entire agreement of the parties. This Amendment shall take precedence over
any conflicting terms in the MSA with respect to the subject matter herein.

 

TRX, Inc.     Expedia, Inc. By:   /s/ David Cathcart     By:   /s/ Burke Norton
Name: David Cathcart     Name: Burke Norton Title: Chief Financial Officer    
Title: EVP General Counsel Date: March 30, 2007     Date: March 30, 2007

 

2